HOFFMAN, Judge,
dissenting.
I respectfully dissent. A predicate for tort liability is proximate cause. McKinney v. Public Service Co. (1992), Ind.App., 597 N.E.2d 1001, 1005. Fundamental to proximate cause “ ‘is that the injury or consequence of the wrongful act be of a class reasonably foreseeable at the time of the act.’ ” Lucas v. Dorsey Corp. (1993), Ind.App., 609 N.E.2d 1191, 1199, quoting Ortho Pharmaceutical v. Chapman (1979), 180 Ind.App. 33, 54, 388 N.E.2d 541, 555. To establish negligence, a defendant’s act need not be the sole proximate cause; however, it may not be a remote cause. See Lucas, 609 N.E.2d at 1199.
To determine whether an earlier act is a proximate cause along with an intervening act, the requirement of foreseeability is paramount. Cf. McKinney, 597 N.E.2d at 1005. The standard for determining foreseeability when an intervening cause is present was outlined in McKinney:
“When an independent agency does intervene between the defendant’s negligence and the injury, the legal effect of the intervening agency is not determined by characterizing a defendant’s actions as merely creating a condition, but depends instead upon whether, under the circumstances, the agency might reasonably have been expected to intervene in such a way as to produce an injury similar to the one actually caused. The determination of what is reasonably foreseeable is not judged by the subjective opinions of those involved, but is based upon the objective standard of due care in avoiding a result which might reasonably have been anticipated in the ordinary experience of people. If the actor should have realized his conduct might cause harm to another in substantially the manner in which it is brought about, the harm is universally regarded as the legal consequence of the actor’s negligence. If the intervening cause is foreseeable, the original tort-feasor cannot escape liability. Conversely, if the intervening cause is not foreseeable as a natural consequence of the original act, then the original tort-feasor cannot be held liable for injuries caused by the second tort-feasor. [Citations omitted.]”
Id. at 1006.
The Richardsons contend that although the design complied with the appropriate standards, Montgomery County should have foreseen that truck drivers would disobey the traffic sign and cause collisions of the variety which occurred in the present case. I would find that as a matter of law, the intervening illegal act of the truck driver was not a natural consequence of the original act and that summary judgment for Montgomery County is appropriate.